Citation Nr: 1734198	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  08-39 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Robert V. Chisholm


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from May 1990 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claim was subsequently transferred to the RO in Atlanta, Georgia.

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing.  A transcript is of record.

In October 2011 and November 2013 the Board remanded the Veteran's appeal for additional development.  In July 2015 the Board denied the claim for a TDIU.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2016 Memorandum Decision, the Court granted the motion, vacated the Board's July 2015 decision, and remanded this case to the Board for readjudication.  The Court found that the Board's decision contained inadequate reasons and bases as to why existing examination results did not warrant referral of the Veteran's claim for TDIU for extraschedular consideration.

The issue of whether there is clear and unmistakable error in the February 1995 rating decision denying service connection for asthma was raised by the record in a July 2017 decision from the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In June 2017, a private vocational consultant spoke with the Veteran and his wife by telephone and reviewed the record to conduct a vocational assessment.  The Veteran said that the primary reason he is unable to return to any form of work include the frequency of the asthma attacks, respiratory infections, and need for a clean, climate controlled, and pollutant free work environment.  The Veteran's wife said that simple activities such as going to the grocery store were difficult for the Veteran.  The vocational consultant opined that the service-connected asthma had a significant impact on the Veteran's ability to work.  The Veteran would be unable to return to his former work as an electrician due to asthma.  While the Veteran has a degree in graphic design, the vocational consultant felt that the Veteran would be unable to maintain any competitive employment because of the frequency with which he would have to miss work due to asthma and the need for a work environment free from pollutants such as dust, odors, and fumes.

The vocational consultant listed treatment records she felt were relevant which go through March 2011 and discussed a November 2011 VA examination.  There was no discussion of medical records from after those dates.  The record contains a December 2014 VA examination report and VA treatment records through May 2014.  The Board notes that June 2013 VA treatment records contain a diagnosis of asthma, mild, intermittent.  At March 2014 VA treatment the Veteran's complaints were noted to include "coughing up green phlegm x 1 wk," "sob during the night," and wheezing all day and night.  May 2014 treatment records state that there have been no asthma attacks since the last visit, and there was again a diagnosis of asthma, mild, intermittent.  The vocational consultant's opinion is consequently found to be incomplete because it is not based on a thorough review of the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").  

The Veteran further reported at the June 2017 vocational assessment that his asthma had worsened over the years.  Therefore, he should be scheduled for a new VA examination before the claim can be decided on the merits.  The examiner should consider the effect of the service-connected asthma on employment related activities.  Thereafter, in view of the determination of the Court in the December 2016 Memorandum Decision, the Board finds that the claim for TDIU should then be referred to the Director of Compensation Service for extraschedular consideration.  

VA treatment records to May 2014 have been associated with the claims file.  Therefore, the RO should also attempt to obtain all relevant VA treatment records dated from May 2014 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment record from May 2014 to the present.

2.  Schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his service-connected asthma.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be performed.  The examiner should comment on the effect of the Veteran's asthma on employment related activities, including sedentary employment and the Veteran's need to work in a clean, climate controlled environment free from pollutants and odors.

3.  Following completion of the examination above, but regardless of whether such examination takes place, refer the Veteran's claim for TDIU to the Director of Compensation for an opinion as to whether the Veteran is unemployable due to his service-connected asthma on an extraschedular basis under 38 C.F.R. § 4.16(b) (2016).  

4.  Then, readjudicate the claim for TDIU on an extraschedular basis.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case, provide the Veteran and his representative an opportunity to respond, and the case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

